DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 16-18 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2017/0372115 A1).
Regarding claim 9, Lee discloses a manufacturing method of a patterned fingerprint sensing module (FIG. 10, [0018] of Lee, method of manufacturing touch sensing apparatus; Abstract of Lee, touch sensing apparatus includes a fingerprint sensor) comprising steps of: providing a cover having a first side and a second side (FIG. 10A of Lee, substrate #100); disposing a main color layer and a pattern layer on the first side of the cover (FIGS. 10E-10F of Lee, decorative layers #410, #420 deposited on substrate #100), wherein the main color layer and the pattern layer are disposed on the same layer, the pattern layer constitutes a predetermined pattern (FIG. 9A of Lee, decorative layers #410, #420 form pattern), a first side of the main color layer is flush with a first side of the pattern layer, a second side of the main color layer is flush with a second side of the pattern layer (FIG. 5 of Lee, top and bottom sides of decorative layers #410A, #420B are flush with one another), the second side of the main color layer and the second side of the pattern layer face to the first side of the cover (FIG. 5 of Lee, decorative layers #410, #420 on bottom surface of substrate #100); and disposing a fingerprint sensor on the first side of the main color layer and the first side of the pattern layer (FIG. 5 of Lee, fingerprint sensor disposed on surface of decorative layers #410, #420 opposite substrate #100).
Regarding claim 10, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claim 9, wherein the step of disposing the main color layer and the pattern layer comprises following steps; disposing the main color layer on the first side of the cover with at least one orifice, wherein the at least one orifice constitutes the predetermined pattern (FIGS. 10D-10E of Lee, decorative layer #410A deposited on substrate #100 and groove “H” formed therein); and disposing the pattern layer in the at least one orifice (FIG. 10F of Lee, decorative layer #420A disposed in groove “H” of decorative layer #410A).
Regarding claim 11, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claim 9, wherein the step of disposing the main color layer and the pattern layer comprises following steps; disposing the pattern layer on the first side of the cover (FIGS. 10D-10E of Lee, decorative layer #410A deposited on substrate #100 and groove “H” formed therein; since pattern formed in decorative layer #410A so layer #410A is a “pattern layer”); and disposing the main color layer beside the pattern layer (FIG. 10F of Lee, decorative layer #420A disposed in groove “H” of decorative layer #410A; decorative layer #420A has a color and therefore could be considered a “main color layer”).
Regarding claims 16, 17 and 18, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claims 9, 10 and 11, wherein the fingerprint sensor is disposed on the first side of the main color layer and the first side of the pattern layer through an adhesive layer (FIG. 5, [0079] of Lee, fingerprint sensor #500 bonded to bottom surfaces of decorative layers #410A, 420A via adhesive #550).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee.
Regarding claim 11, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claim 9, wherein the step of disposing the main color layer and the pattern layer comprises following steps; disposing the pattern layer on the first side of the cover (FIGS. 10D-10E of Lee, decorative layer #410A deposited on substrate #100 and groove “H” formed therein; since pattern formed in decorative layer #410A so layer #410A is a “pattern layer”); and disposing the main color layer beside the pattern layer (FIG. 10F of Lee, decorative layer #420A disposed in groove “H” of decorative layer #410A; decorative layer #420A has a color and therefore could be considered a “main color layer”).  Alternatively, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to deposit the decorative layer #420A on the substrate #100 before the decorative layer #410A in the method of Lee.  Moreover, as set forth in the MPEP, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04 IV).
Regarding claim 18, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claim 11, wherein the fingerprint sensor is disposed on the first side of the main color layer and the first side of the pattern layer through an adhesive layer (FIG. 5, [0079] of Lee, fingerprint sensor #500 bonded to bottom surfaces of decorative layers #410A, 420A via adhesive #550).
Claims 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 9 above in view of Jang et al. (International Patent Publication No. WO 2017/188,723 A2, machine language translation provided and cited below).
Regarding claims 13, 14 and 15, Lee discloses the manufacturing method of a patterned fingerprint sensing module as claimed in claims 9, 10 and 11 (see analysis of claims 9, 10 and 11 above), but does not disclose that disposing the fingerprint sensor comprises steps of: disposing a bottom layer on the first side of the main color layer and the first side of the pattern layer; and disposing the fingerprint sensor of a side of the bottom layer.  Moreover, Lee disclose disposing the fingerprint sensor #500 on the bottom of the first and second decorative layers #410A, #420A (FIG. 5 of Lee), Lee does not specifically disclose a bottom layer.  Jang, however, discloses a fingerprint sensing apparatus comprising a primer layer between the sensor #235 and a color layer #254 (FIG. 2, [0073] of Jang).  According to Jang, the primer layer serves as a base layer and reflects light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside ([0077] of Jang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to dispose a primer layer on the bottom surfaces of the first and second decorative layers #410A, #420A in the method of Lee.  One of skill in the art would have been motivated to do so in order to in order to reflect light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside as taught by Jang ([0077] of Jang).  
Regarding claims 19 and 20, Lee suggests the manufacturing method of a patterned fingerprint sensing module as claimed in claims 13 and 14 (see analysis of claims 13 and 14 above), and Lee further discloses that the fingerprint sensor is disposed on the side of bottom layer through an adhesive layer (FIG. 5, [0079] of Lee, fingerprint sensor #500 bonded to bottom surfaces of decorative layers #410A, 420A via adhesive #550).
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang.
Regarding claim 1, Lee discloses a patterned fingerprint sensing module (Abstract of Lee, touch sensing apparatus comprising a fingerprint sensor) comprising: a fingerprint sensor (FIG. 5 of Lee, Fingerprint sensor #500); a cover disposed on a top of the fingerprint sensor corresponding to the sensing array (FIG. 5 of Lee, substrate #100); a main color layer disposed between the cover and the fingerprint sensor and having a first side and a second side (FIG. 5 of Lee, decorative layer #410A); and a pattern layer disposed between the cover and the fingerprint sensor, disposed on the same layer with the main color layer, constituting a predetermined pattern and having a first side and a second side (FIG. 5 of Lee, second decorative layer #420B), wherein a color of the main color layer is different from a color of the pattern layer (FIG. 9A, [0075] of Lee, decorative layers #410, #420 create visible shapes or logos; decorative layers #410, #420 would necessarily have different colors to form visible logo), the first side of the main color layer is flush with the first side of the pattern layer, and the second side of the main color layer is flush with the second side of the pattern layer (FIG. 5 of Lee, top and bottom sides of decorative layers #410A, #420B are flush with one another).
Lee does not specifically disclose the fingerprint sensor having a sensing array to detect a fingerprint.  Lee, however, discloses that the finger print sensor can be a capacitive-type fingerprint sensor ([0049] of Lee).  Jang discloses a fingerprint sensing apparatus comprising a fingerprint sensor unit (Abstract of Jang) wherein the fingerprint sensor detects a difference in capacitance and may include pixels arranged in array form ([0058] of Jang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a fingerprint sensor which includes pixels arranged in array form as taught by Jang as the capacitive fingerprint sensor in the touch sensing apparatus of Lee since Jang establishes that it was known to use such sensors in a fingerprint sensing apparatus.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 3, Lee does not specifically disclose the patterned fingerprint sensing module as claimed in claim 1 further comprising a bottom layer disposed between the fingerprint sensor and the main color layer with the pattern layer.  Jang, however, discloses a fingerprint sensing apparatus comprising a primer layer between the sensor #235 and a color layer #254 (FIG. 2, [0073] of Jang).  According to Jang, the primer layer serves as a base layer and reflects light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside ([0077] of Jang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the modified apparatus with a primer layer a in order to reflect light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside as taught by Jang ([0077] of Jang).  
Regarding claim 5, Lee discloses the patterned fingerprint sensing module as claimed in claim 1 further comprising an adhesive layer disposed between the fingerprint sensor and the main color layer with the pattern layer (FIG. 5, [0077] of Lee, adhesive layer #550).
Regarding claim 7, Lee discloses the patterned fingerprint sensing module as claimed in claim 4, wherein the cover is transparent or translucent (FIG. 5, [0035] of Lee, substrate #100; substrate may be soda-lime glass which would necessarily be transparent or translucent).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 9 above and further in view of Choi et al. (International Patent Publication No. WO 2018/004138 A1, machine language translation provided and cited below).
Regarding claim 12, Lee does not specifically disclose the patterned fingerprint sensing module as claimed in claim 9, wherein a difference between a dielectric constant of the pattern layer and a dielectric constant of the main color layer is between -2 and +2.  Choi, however, discloses a fingerprint sensor comprising a fingerprint sensing device #200 bonded to a substrate #100 via an adhesive resin #300 containing beads #350 (FIG. 18 of Choi).  According to Choi, the adhesive and beads should have the same dielectric constant as the adhesive resin in order to improve the reliability of the sensor ([00310] of Choi).  Moreover, as disclosed in Choi if the beads and adhesive have different dielectric constants, the beads may be mistakenly read as a signal thereby resulting in false recognition of the beads ([00310] of Choi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use decorative layers #410, #420 with dielectric constants having a difference of -2 to +2 as recited in claim 12.  One of skill in the art would have been motivated to do so in order to prevent false recognition of the decorative layer #420 by the sensor thereby improving the reliability of the sensor as taught by Choi ([00310] of Choi).  Moreover, one of skill in the art would have understood from Choi that providing a layer comprising materials with different dielectric constants such as the layer formed by decorative layers #410A, #420A between the sensor and the substrate can result in false recognition by the sensor.
Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang as applied to claim 1 above and further in view of Choi.
Regarding claim 2, Lee does not specifically disclose the patterned fingerprint sensing module as claimed in claim 1, wherein a difference between a dielectric constant of the pattern layer and a dielectric constant of the main color layer is between -2 and +2.  Choi, however, discloses a fingerprint sensor comprising a fingerprint sensing device #200 bonded to a substrate #100 via an adhesive resin #300 containing beads #350 (FIG. 18 of Choi).  According to Choi, the adhesive and beads should have the same dielectric constant as the adhesive resin in order to improve the reliability of the sensor ([00310] of Choi).  Moreover, as disclosed in Choi if the beads and adhesive have different dielectric constants, the beads may be mistakenly read as a signal thereby resulting in false recognition of the beads ([00310] of Choi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use decorative layers #410, #420 with dielectric constants having a difference of -2 to +2 as recited in claim 2.  One of skill in the art would have been motivated to do so in order to prevent false recognition of the decorative layer #420 by the sensor thereby improving the reliability of the sensor as taught by Choi ([00310] of Choi).  Moreover, one of skill in the art would have understood from Choi that providing a layer comprising materials with different dielectric constants such as the layer formed by decorative layers #410A, #420A between the sensor and the substrate can result in false recognition by the sensor.
Regarding claim 4, Lee does not specifically disclose the patterned fingerprint sensing module as claimed in claim 2 further comprising a bottom layer disposed between the fingerprint sensor and the main color layer with the pattern layer.  Jang, however, discloses a fingerprint sensing apparatus comprising a primer layer between the sensor #235 and a color layer #254 (FIG. 2, [0073] of Jang).  According to Jang, the primer layer serves as a base layer and reflects light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside ([0077] of Jang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the modified apparatus with a primer layer a in order to reflect light at the upper portion of the finger print sensor to prevent the colors of the sensor from being exposed to the outside as taught by Jang ([0077] of Jang).  
Regarding claim 6, Lee discloses the patterned fingerprint sensing module as claimed in claim 2 further comprising an adhesive layer disposed between the fingerprint sensor and the main color layer with the pattern layer (FIG. 5, [0077] of Lee, adhesive layer #550).
Regarding claim 8, Lee discloses the patterned fingerprint sensing module as claimed in claim 4, wherein the cover is transparent or translucent (FIG. 5, [0035] of Lee, substrate #100; substrate may be soda-lime glass which would necessarily be transparent or translucent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746